Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 32-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomov (2003, Technical Information Center of Denmark).
Regarding claim 1, Tomov discloses a system for compressing and decompressing data in an ultrasound beamformer [sec. 3.3 ultrasound beamforming], comprising:
an encoder to encode differences in delay between samples [fig. 4.9 shows delay generator with difference output], which compresses delay data based at least in part on a smoothness of a delay profile [ch. 4 compression of the focusing data] and compresses apodization data based at least in part on a smoothness [pg. 41 delay generation…adder adds the slope to the current delay…delta encoding can be used for the segment slope…and the segment length…since it also increases as the curvature of the delay profile decreases with depth] of an apodization profile [pg. 35 amount of necessary focusing information is large, since delay information for all receive channels for all focusing depths has to be stored. … among the first to investigate compression of focusing data were Peterson and Kino [10]. They suggested delta encoding - storing only the differences between the delay (index) values. Among the first to suggest a parametric approach for delay calculation were Jeon et al. [29]];
a decoder [pg. 106 digital beamformer…one sample index…one inter-sample…decoded by the focusing logic] including a multiplier [sec. 7.3 apodization, pg. 77 channel weighting control; pg. 87 multiplication by the apodization coefficient (the weight) of that channel], an adder [pg. 77 adder pipeline], and a multiplexor [pgs. 115-116 fpga implementation of processing beamformer…structure of the sample buffer…output bus multiplexers], wherein the decoder decompresses compressed delay data and compressed apodization data [sec. 4.1, pgs. 36-37 explains that storage and focusing logic could hardly fit into a single chip beamformer, but with compression of the focusing information the memory requirements are relaxed].
Regarding claim 2, Tomov also teaches the system of claim 1, wherein the encoder and the decoder include a simple source synchronous parallel interface for connecting to the beamformer [pg. 74 important feature of the implementation is the parallelizing of the processing logic in four].
Regarding claim 3, Tomov also teaches the system of claim 1, wherein the encoder uses a low-order polynomial fitting to capture a change in delay data across an ultrasound beamformer transducer over time [pg. 101 segments is determined by the magnitude of the acceptable error and the curvature of the delay profile. For a less curved delay profile or larger acceptable error, the amount of data (the number of pairs slope/segment length) is less than for a strongly curved profile or smaller acceptable error.].
Regarding claim 4, Tomov teaches the system of claim 1, wherein the encoder uses local corrections to compensate for polynomial fitting errors [sec. 4.4 and sec. 4.5 describe sampling resolution and sub-sampling resolution as they relate to index and delta-encoding error; sec. 4.6 describe piecewise linear approximation of a delay curve].
Regarding claim 5, Tomov teaches the system of claim 1, further comprising a transducer channel, wherein a transducer channel delay for a transducer channel is a difference between a selected output sample time and a time-of-flight from a transmit origin to a focal point and back to a transducer element [fig. 4.2 shows delay for channels offset from zero center element; pg. 38 The figure illustrates the nature of the delay profiles in beamforming. As the wave propagates in depth, the difference between the times of flight for different receiving elements decreases.].
Regarding claim 6, Tomov teaches the system of claim 5, wherein the encoder compresses the transducer channel delay [sec. 4.2 delta encoding].
Regarding claim 7, Tomov teaches the system of claim 1, wherein the encoder compresses delay data using a spatial fitting technique [sec. 4.4 piecewise linear approximation; sec. 4.5 general parametric approach].
Regarding claim 8, Tomov teaches the system of claim 1, wherein the encoder is configured to generate the delay profile using spatially smooth polynomial fit to capture a change in delay data across an ultrasound beamformer transducer over time [sec. 4.5 general parametric approach].
Regarding claim 9, Tomov teaches the system of claim 1, wherein the encoder is configured to generate the apodization profile using scaling coefficients to capture a change in apodization data across the ultrasound beamformer transducer over time [pg. 98 The focal depth changes by D = cTs/2. Eq. (B.11) is squared and scaled with the distance D .; pg. 106 weighting…weight coefficients].
Regarding claim 32, Tomov teaches a method comprising: compressing at least one of apodization commands to control an ultrasound beamformer [sec. 3.3 ultrasound beamforming; fig. 4.9; pg. 41 delay generation…delta encoding] and delay between ultrasound samples; and decompressing the at least one of apodization commands to control an ultrasound beamformer and delay between ultrasound samples [sec. 4.1, pgs. 36-37 explains that storage and focusing logic could hardly fit into a single chip beamformer, but with compression of the focusing information the memory requirements are relaxed].
Regarding claim 33, Tomov also teaches the method of claim 32 further comprising multiplexing the decompressed at least one of apodization commands to control an ultrasound beamformer and delay between ultrasound samples [pgs. 115-116 fpga implementation of processing beamformer…structure of the sample buffer…output bus multiplexers].
Regarding claim 34, Tomov also teaches the method of claim 32 further comprising transmitting the at least one of apodization commands to control an ultrasound beamformer and delay between ultrasound samples [pg. 92 They suggested delta encoding - storing only the differences between the delay (index) values.].
Regarding claim 35, Tomov also teaches the method of claim 34, wherein the transmission of the at least one of apodization commands to control an ultrasound beamformer and delay between ultrasound samples is performed over a simple source synchronous parallel interface for connecting to the ultrasound beamformer [pg. 74 important feature of the implementation is the parallelizing of the processing logic in four].
Regarding claim 36, Tomov also teaches the method of claim 32, wherein an encoder is configured to compress the at least one of apodization commands to control an ultrasound beamformer and delay between ultrasound samples [pg. 92 They suggested delta encoding - storing only the differences between the delay (index) values.].
Regarding claim 37, Tomov also teaches the method of claim 36, wherein the encoder uses a low-order polynomial fitting applied to the at least one of apodization commands to control an ultrasound beamformer and delay between ultrasound samples [sec. 4.4 delay curve can be approximated using a piecewise linear approximation].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 32-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645